                                            Case 4:19-cv-04021-HSG Document 84 Filed 10/15/20 Page 1 of 2




                                      1    STEVEN A. FABBRO, ESQ. SBN 107973                  J. DOMINIC CAMPODONICO (SBN
                                           LAW OFFICES OF STEVEN A. FABBRO                    188035)
                                      2    601 Montgomery Street, Suite 688                   GORDON REES SCULLY MANSUKHANI
                                           San Francisco, CA 94111                            LLP
                                      3    Telephone: (415) 391-6850                          275 Battery Street, Suite 2000
                                           Facsimile: (415) 391-6856                          San Francisco, CA 94111
                                      4    E-mail: fabbrolaw2001@yahoo.com                    dcampodonico@grsm.com
                                                                                              Telephone: (415) 986-5900
                                      5    Attorneys for Plaintiffs: LINDA KUHN               Facsimile: (415) 986-8054

                                      6                                                       GABRIEL G. HEDRICK (SBN 220649)
                                                                                              GORDON REES SCULLY MANSUKHANI
                                      7                                                       LLP
                                                                                              101 W. Broadway, Suite 2000
                                      8                                                       San Diego, CA 92101
                                                                                              ghedrick@grsm.com
                                      9                                                       Telephone: (619) 230-7422

                                     10                                                       Attorneys for Defendants
                                                                                              L’ORÉAL USA S/D, INC.; MATRIX
                                     11                                                       ESSENTIALS, LLC (erroneously sued as
                                                                                              Matrix Essentials, Inc.); and ULTA SALON,
Gordon Rees Scully Mansukhani, LLP




                                     12                                                       COSMETICS & FRAGRANCE, INC.
    275 Battery Street, Suite 2000




                                     13                               UNITED STATES DISTRICT COURT
      San Francisco, CA 94111




                                     14              NORTHERN DISTRICT OF CALIFORNIA -- OAKLAND DIVISION
                                     15    LINDA KUHN,                                   )   Case No. 4:19-CV-04021-HSG
                                                                                         )
                                     16                            Plaintiff,            )   STIPULATION AND ORDER OF
                                                                                         )   DISMISSAL
                                     17            vs.                                   )
                                                                                         )
                                     18    L’ORÉAL USA S/D, INC., et al.,                )
                                                                                         )
                                     19                            Defendants.           )
                                                                                         )
                                     20

                                     21          Pursuant to the agreement of the parties to this litigation, Plaintiff Linda Kuhn (“Plaintiff”)

                                     22   and Defendants L’Oréal USA S/D, Inc., Matrix Essentials, LLC (erroneously sued as Matrix

                                     23   Essentials, Inc.), and Ulta Salon, Cosmetics & Fragrance, Inc. (collectively, “Defendants”),

                                     24   through their respective counsel of record, hereby stipulate as follows:

                                     25          Plaintiff hereby dismisses the entire action against Defendants WITH PREJUDICE, with

                                     26   each party to bear its own fees and costs.

                                     27

                                     28                                     [Signatures on following page]

                                                                                         Page 1
                                                                                                                 Case No. 19-CV-04021 HSG
                                            Case 4:19-cv-04021-HSG Document 84 Filed 10/15/20 Page 2 of 2




                                      1   Dated: October 15, 2020                      LAW OFFICES OF STEVEN A. FABBRO

                                      2
                                                                                By:          /s/ Steven A. Fabbro
                                      3
                                                                                       STEVEN A. FABBRO, ESQ.
                                      4                                                Counsel for Plaintiff Linda Kuhn

                                      5

                                      6   Dated: October 15, 2020                      GORDON REES SCULLY MANSUKHANI, LLP
                                      7

                                      8                                         By:           /s/ J. Dominic Campodonico
                                                                                       J. Dominic Campodonico
                                      9                                                Gabriel G. Hedrick
                                                                                       Attorneys for Defendants L’ORÉAL USA S/D,
                                     10                                                INC., MATRIX ESSENTIALS, LLC, and ULTA
                                                                                       SALON, COSMETICS & FRAGRANCE, INC.
                                     11
Gordon Rees Scully Mansukhani, LLP




                                     12                                           ATTESTATION
    275 Battery Street, Suite 2000




                                     13          Concurrence in the filing of this document has been obtained from each of the
      San Francisco, CA 94111




                                     14   individual(s) whose electronic signature is attributed above.
                                     15   Dated: October 15, 2020                      GORDON REES SCULLY MANSUKHANI, LLP
                                     16                                                By:    /s/ J. Dominic Campodonico
                                                                                              J. Dominic Campodonico
                                     17                                                       Gabriel G. Hedrick
                                                                                       Attorneys for Defendants L’ORÉAL USA S/D,
                                     18                                                INC., MATRIX ESSENTIALS, LLC, and ULTA
                                                                                       SALON, COSMETICS & FRAGRANCE, INC.
                                     19

                                     20

                                     21                                                ORDER
                                     22          PURSUANT TO STIPULATION, IT IS SO ORDERED.
                                     23

                                     24   Dated: 10/15/2020
                                                                                        Honorable Hayward S. Gilliam, Jr.
                                     25                                                 United States District Judge
                                     26

                                     27

                                     28

                                                                                        Page 2
                                                                                                             Case No. 19-CV-04021 HSG
